Citation Nr: 0616170	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  94-14 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for arthritis.  


REPRESENTATION

Appellant represented by:	Wayne A. Ehlers, Attorney 


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from July 1953 to May 1955.  

This appeal arises from a, Department of Veterans Affairs 
Regional Office (VARO), Montgomery, Alabama rating decision, 
which, in part, denied the appellant's claim for entitlement 
to service connection for arthritis.  The Board likewise 
denied the appellant's claims for service connection for 
bronchitis and to reopen a claim of service connection for a 
psychiatric disorder in an April 1997 decision.  A Motion for 
Reconsideration was denied in October 1997.  The appellant 
appealed the Board's denial to the United States Court of 
Appeals for Veterans Claims (Court), and the Board's decision 
was vacated pursuant to an March 1999 Order, following a 
Joint Motion for Remand and to Stay Further Proceedings.  The 
parties requested that the Court vacate the Board's April 
1997 decision regarding the denial of service connection for 
arthritis and denial of an application to reopen a claim for 
service connection for an anxiety disorder.  The Court 
granted the joint motion and remanded the case to the Board.  
The appeal as to the other issue was dismissed.

The Board, in June 2000, again denied an application to 
reopen a claim for service connection for an anxiety disorder 
and at that time remanded the instant issue to VARO for 
further development and consideration.  The case was again 
remanded by the Board in June 2003 and November 2004.  


FINDING OF FACT

Arthritis was not evident during service or until many years 
thereafter and is not shown to have been caused by any in-
service event.





CONCLUSION OF LAW

Arthritis was neither incurred in nor aggravated by service 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in July 2002, September 2002, and 
November 2003, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. See 
Dingess/Hartman.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  In April 2006, the veteran was provided with 
adequate notice to satisfy these additional requirements.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The veteran claims service connection for arthritis that he 
believes had its onset during service.  He appears to have 
sought treatment for "arthritis" in late 1957.  The Board 
has reviewed the entire evidence of record, which includes 
numerous records from the veteran's private physicians, VA 
medical records and records utilized by the Social Security 
Administration in making a disability determination, and 
finds that arthritis was first clinically manifested in 1987, 
many years after the veteran's separation from active duty.  
In this regard it is noted that review of the service medical 
records shows that, while the veteran had one episode of low 
back pain during service, there were no manifestations of 
arthritis while he was on active duty.  Medical evidence of 
treatment subsequent to service shows the earliest complaints 
of joint pain to be found in a period of hospitalization at a 
VA facility from February to April 1964 when the veteran had 
complaints of knee pain.  X-ray studies were reported to be 
negative at that time.  A long history of somatic complaints 
has been recorded.  The veteran again complained of joint 
pain on examination by VA in June 1965, but, again, there 
were no findings diagnostic of arthritis.  The earliest 
actual clinical documentation of arthritis is found in 
records from the veteran's private physician dated in 1987.  

In an attempt to ascertain when the veteran actually first 
manifested arthritis, an examination was conducted by VA in 
August 2000.  The examiner, after reviewing the available 
evidence of record, found that the earliest manifestation of 
arthritis was in 1987.  No relationship was drawn between the 
development of arthritis and the veteran's period of service.  

As the veteran has not manifested arthritis during service or 
within one year thereafter, service connection is not 
warranted.  

The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




ORDER

Service connection for arthritis is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


